   Case 3:20-cv-02756-X Document 19 Filed 11/05/20            Page 1 of 6 PageID 279



                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

   THRYV, INC.,                                 §
                                                §
          Plaintiff,                            §
                                                §
   v.                                           §   Civil Action No. 3:20-CV-02756-X
                                                §
   LISTING CENTRAL, LLC; and                    §
   NICOLE NIXON,                                §
                                                §
          Defendants.


                       MEMORANDUM OPINION AND ORDER

        Thryv sued Listing Central and Nicole Nixon for defamation and business

disparagement,     alleging   that   the   defendants     damaged   its   reputation   by

misrepresenting the terms and obligations of an information-listing agreement

between Thryv and Listing Central. Thryv requested a temporary restraining order

and preliminary injunction to prohibit further false and misleading statements from

the defendants [Doc. No. 9 at 8]. The Court ordered expedited briefing. For the

reasons outlined below, the Court DENIES the request for a temporary restraining

order and preliminary injunction. However, if the Court subsequently denies the

defendants’ motion to dismiss, the Court will order the parties to meet and confer to

discuss the possibility of expedited litigation.

                               I. Factual Background

        Thryv and Listing Central entered into a Listings Provisioning Licensing

Agreement, under which Listing Central supplies Subscriber List Information to


                                            1
   Case 3:20-cv-02756-X Document 19 Filed 11/05/20                      Page 2 of 6 PageID 280



Thryv “as requested.” 1         Eventually, Thryv stopped requesting information from

Listing Central, maintaining that the agreement gives it no obligation to continually

request information. In various communications with Thryv’s customers, Nicole

Nixon—the CEO of Listing Central—stated that Thryv breached the agreement and

misunderstood its obligations. Thryv alleges that these representations are false and

damage its reputation in the information-publishing market.

                                       II. Legal Standards

      Preliminary injunctions are “an extraordinary remedy that may only be

awarded upon a clear showing that the plaintiff is entitled to such relief.” 2 As with

temporary restraining orders, preliminary injunctions require the movant to

establish “(1) a substantial likelihood that he will prevail on the merits, (2) a

substantial threat that he will suffer irreparable injury if the injunction is not

granted, (3) his threatened injury outweighs the threatened harm to the party whom

he seeks to enjoin, and (4) granting the preliminary injunction will not disserve the

public interest.” 3 The movant carries the burden of persuasion on all four elements. 4

                                         III. Application

                                     A. Likelihood of Success

      Under Texas law, defamation’s elements include “(1) the publication of a false

statement of fact to a third party, (2) that was defamatory concerning the plaintiff,



      1   Doc. No. 9 at 3.
      2   Winter v. Natural Res. Def. Council, 555 U.S. 7, 24 (2008).
      3   Google, Inc. v. Hood, 822 F.3d 212, 220 (5th Cir. 2016).
      4   Lake Charles Diesel, Inc. v. Gen. Motors Corp., 328 F.3d 192, 196 (5th Cir. 2003).

                                                   2
   Case 3:20-cv-02756-X Document 19 Filed 11/05/20                    Page 3 of 6 PageID 281



(3) with the requisite degree of fault, and (4) damages, in some cases.” 5 Generally,

the plaintiff must plead and prove its damages, except in instances of defamation per

se, which involve “statements that are so obviously harmful that general damages

may be presumed.” 6 “Remarks that adversely reflect on a person’s fitness to conduct

his or her business or trade are also deemed defamatory per se,” under which “the

disparaging words must affect the plaintiff in some manner that is peculiarly harmful

to the plaintiff’s trade, business, or profession and not merely upon the plaintiff’s

general characteristics.” 7

        Thryv argues that, even if it cannot prove the specific economic damages

generally required in a defamation suit, it still sufficiently stated a claim for

defamation per se because the defendants’ remarks reflect on Thryv’s fitness to

conduct its business. This might be true. However, merely stating a claim is different

than being likely to succeed on the merits of a claim, and Thryv does not further

identify any particular reasons why it is likely to succeed later down the road. 8

Accordingly Thryv failed to establish a likelihood of success on the merits of its

defamation claim.



        5   In re Lipsky, 460 S.W.3d 579, 593 (Tex. 2015).
        6   Id. at 596.
        7   Id.
         8 Contrary to Thryv’s assertions, it is entirely unclear that the defamatory statements alleged

here fit the category of defamation per se the Supreme Court of Texas described in In re Lipsky. Lipsky
involved defendants who, via the media, publicly accused an oil and gas producer of negligently
conducting operations and polluting their water table with natural gas. Id. The Court determined
that statements reflecting the capability of the producer to conduct operations in a safe and
environmentally sound way directly affected the perception of its fitness and abilities as a producer.
Id. Thryv does not explain how non-public statements to customers alleging that Thryv misunderstood
or breached an information publishing agreement are analogous to the circumstances of Lipsky.

                                                    3
   Case 3:20-cv-02756-X Document 19 Filed 11/05/20                      Page 4 of 6 PageID 282



         Thryv also sues for business disparagement, which requires the plaintiff to

establish that “(1) the defendant published false and disparaging information about

it, (2) with malice, (3) without privilege, (4) that resulted in special damages,” i.e.

economic loss. 9 Thryv argues that the allegedly disparaging statements damaged its

reputation in the marketplace and that it “believes” it can prove special economic

damages, but it does not explain how it is actually likely to do so. 10 Therefore, Thryv

also fails to establish likelihood of success on the merits of its business disparagement

claim.

                                         B. Irreparable Injury

         It is well-established in the Fifth Circuit that:

         [A]n injury is irreparable only if it cannot be undone through monetary
         remedies. Mere injuries, however substantial, in terms of money, time
         and energy necessarily expended in the absence of an injunction, are not
         enough. The possibility that adequate compensatory or other corrective
         relief will be available at a later date, in the ordinary course of litigation,
         weighs heavily against a claim of irreparable harm. 11

Thryv argues in conclusory fashion that it is likely to suffer irreparable injury

because the defendants’ allegedly defamatory statements injure its reputation, and

there is no adequate remedy at law for that kind of ongoing reputational damage.

This is not compelling, considering that general damages, which “include non-

economic losses, such as loss of reputation and mental anguish,” are awardable in




         9   Id. at 592.
         10   Doc. No. 14 at 8.
         11   Dennis Melancon, Inc. v. City of New Orleans, 703 F.3d 262, 279 (5th Cir. 2012) (quotations
omitted).

                                                     4
   Case 3:20-cv-02756-X Document 19 Filed 11/05/20                Page 5 of 6 PageID 283



Texas defamation per se actions. 12 If Thryv does prevail on a defamation-per se

theory, then it will have the opportunity to seek adequate compensatory relief.

Because it is possible that this relief will be available at a later stage of this litigation,

Thryv has not established a likelihood of irreparable injury.

                                       C. Balance of the Equity

       In balancing the equities, the court evaluates the severity of the impact on the

defendants if the preliminary injunction is granted and the hardship that Thryv

would incur if the injunction is denied. 13 Thryv argues that a preliminary injunction

would enjoin only false and defamatory speech from the defendants and therefore is

not more burdensome than requiring Thryv to weather further reputational harm.

But whether the defendants’ statements are actually false and defamatory depends

on adjudicating the substance of the agreement and the nature of the statements in

question. Although it is true that false and misleading commercial speech enjoys no

First Amendment protection, limiting a company’s speech prior to an adjudication

still amounts to a restraint on speech. Restraints on speech, constitutional or not,

are inherently burdensome. Thryv did not establish that this burden is outweighed

by any potential reputational harm, particularly because reputational harms are

compensable under the defamation-per se theory it asserts in this case. Thryv failed

to establish that the balance of equities tips in its favor.

                                          D. Public Interest



       12   Lipsky, 460 S.W.3d at 593.
       13   Google, 822 F.3d at 220.

                                                  5
   Case 3:20-cv-02756-X Document 19 Filed 11/05/20           Page 6 of 6 PageID 284



      The movant must also establish that granting a preliminary injunction will not

disserve the public interest. 14 Thryv failed to address this element and therefore

failed to meet its burden of persuasion.

                                     IV. Conclusion

      Thryv failed to meet its burden to establish the elements for a temporary

restraining order or preliminary injunction. Accordingly, the Court DENIES the

request for a temporary restraining order and preliminary injunction. Based on the

briefing, Thryv expresses an interest in an expedited adjudication on the merits. If

the Court denies the motion to dismiss, the Court will order the parties to meet and

confer to discuss the possibility of expediting the litigation.

IT IS SO ORDERED, this day of 5th, 2020


                                        ___________________________________
                                        BRANTLEY STARR
                                        UNITED STATES DISTRICT JUDGE




      14   Winter, 555 U.S. at 24.

                                            6
